                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY E. KORNAFEL,
    Plaintiff,

       v.                                             CIVIL ACTION N0.19-CV-2292FI                LED
U.S. POSTAL SERVICE, et al,                                                                 JUN     3 2019
      Defendants.
                                                                                          KATE BARKMAN, Clerk
                                        MEMORANDUM                                      By           Dep. Clerk


JONES,J.                                                                     JUNE3 ,2019

       Pro se Plaintiff Stanley E. Komafel has filed yet another pro se Complaint against the

United States Postal Service. He also seeks leave to proceed informa paupers. Because

Komafel appears unable to pay the costs of filing this suit, he will be granted in forma pauperis

status and his Complaint will be dismissed with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) as frivolous and malicious.

I.     FACTS

       Although Komafel's Complaint is rambling and consists mainly of statutory and

constitutional citations, as well as conclusory and nonsensical statements, the gist of his claim

appears to arise out of an automobile accident with a postal vehicle in 1992. He makes assorted

allegations relating to the processing of his claim through administrative channels, the agreement

of a settlement of the claim, the adjudicating of his claim in federal court, and alleged

unconstitutional and fraudulent conduct on the part of the United States Postal Service and the

United States Government.

       This is not the first time Komafel has sued the United States Postal Service and the

United States Government over this incident. See Kornafel v. U.S. Postal Serv., Civ. A. No. 99-

6416, 2000 WL 116072, at *2 (E.D. Pa. Jan. 31, 2000) (setting forth litigation history between
these parties between 1992 and 2000) ("the Year 2000 Opinion"); Kornafel v. United States, Civ.

A. No. 00-3250; Kornafel v. U.S. Government, Civ. A. No. 95-6670; Kornafel v. U.S.

Government, Civ. A. No. 96-7436. In the Year 2000 Opinion, Judge Buckwalter noted that

Komafel claimed

           in this and every prior action relevant to the March 11, 1992 motor vehicle
           accident, Defendant "abused process and used deceit and overpowering
           conduct" resulting in "no fair play" but rather despotism. Plaintiff further
           contends that "the defendant being the federal government and the judges of the
           federal court being of the federal government a state of bias or discrimination,"
           through "deceitful, oppressive and coercive actions and perjurious statements"
           denied him "equal justice and fairness for remedy."

Id. at *2. The allegations Komafel makes in the current Complaint are similar, alluding to

unfairness, deceit, fraud, misuse of authority, and abuse of process. (See, e.g., ECF No. 2 at 5.) 1

II.      STANDARD OF REVIEW

         Because Komafel has been granted leave to proceed informapauperis, §

l 915(e)(2)(B)(i) requires the Court to dismiss the Complaint if, among other things, it is

frivolous or malicious. A complaint is frivolous if it "lacks an arguable basis either in law or in

fact," Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is deemed legally baseless if it is

"based on an indisputably meritless legal theory." Deutsch v. United States, 67 F.3d 1080, 1085

(3d Cir. 1995). "A court that considers whether an action is malicious must, in accordance with

the definition of the term 'malicious,' engage in a subjective inquiry into the litigant's

motivations at the time of the filing of the lawsuit to determine whether the action is an attempt

to vex, injure or harass the defendant." Deutsch v. United States, 67 F.3d 1080, 1086 (3d Cir.

1995). In that regard, "a district court may dismiss a complaint as malicious if it is plainly

abusive of the judicial process or merely repeats pending or previously litigated claims."



1
    The Court adopts the pagination assigned by the CM/ECF docketing system.
                                                  2
Brodzki v. CBS Sports, Civ. A. No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012). As

Komafel is proceedingpro se, the Court construes his allegations liberally. Higgs v. Att'y Gen.,

655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       In the Year 2000 Opinion, Judge Buckwalter noted that, in connection with a prose

lawsuit Komafel filed, and for which counsel was later retained, an Order entered on July 13,

1995, dismissed Komafel's claims involving the postal vehicle accident with prejudice after the

parties reported that the case had been settled. Id, at *3. That Order was never challenged on

appeal, but Komafel filed a new cause of action on October 19, 1995, asserting constitutional

and common law claims arising from the motor vehicle accident. Id. On January 2, 1996, that

action was dismissed upon the representation by the government that it would pay the full

amount of the property damages claimed in Komafel's administrative claim form. Id. Komafel,

however, continued to file lawsuits about the accident, including the case in which Judge

Buckwalter authored the Year 2000 Opinion. He determined:

        The Order dated July 13, 1995 dismissing that action precludes Plaintiff from
        bringing the instant action, for the case at bar arises from the same accident and
        is based on the same underlying facts. Furthermore, Plaintiff has not raised any
        new claims, nor has he introduced a new party to the action. It is important that
        Plaintiff never challenged or appealed July 13, 1995 Order. Moreover, the
        court's subsequent Orders dated January 23, 1996 and February 26, 1997 both
        dismissed similar claims against Defendants within this action. Therefore,
        Plaintiff is precluded from bringing this most recent cause of action based on the
        doctrine of res judicata. The decisions on the merits in these previous cases bars
        Plaintiff from bringing this action, which is based on the same underlying facts
        as the previous actions and raises issues which were, or could have been, raised
        in the previous lawsuits. See Schuylkill Skyport Inn, Inc., et al. v. Rich, et al.,
         1996 WL 502280 (E.D. Pa. August 21, 1996), *5 ("Both federal and
        Pennsylvania courts have held that a dismissal with prejudice is considered a
        judgment on the merits for claim preclusion purposes.") (see also, Gambocz v.
        Yelencsics, 468 .F.2d 837, 841 (3d Cir. 1972) ("res judicata bars relitigation of
        the claims dismissed in the prior suit") (citations omitted))). Pennsylvania law
        makes it clear that settlements between two parties has a res judicata effect.


                                                3
         Keystone Bldg. Corp. v. Lincoln Sav. & Loan Ass'n, 360 A.2d 191, 194 (Pa.
         1976) ("[I]t is well settled, as a general proposition, that a judgment or decree,
         though entered by consent or agreement of the parties, is res judicata to the same
         extent as if entered after contest.") (citation omitted).

Id, at *3.

        Komafel's filing of the current Complaint is no different. It again raises the same claims

against the same Defendants that were previously dismissed. It is plainly abusive of the judicial

process and merely repeats previously litigated claims. Accordingly, the claims are barred by res

judicata, frivolous and malicious.

       The claims are also clearly untimely. Whether construed as claims pursuant to 42 U.S.C.

§ 1983 - as Komafel recites in the Complaint - or more properly as Bivens claims since he is

suing federal entities, see Bivens v. Six Unknown Named Agents of Federal Bureau ofNarcotics,

403 U.S. 388 (1971), his claims are subject to a two-year statute oflimitations, the most

analogous state statute of limitations. See 42 Pa. Cons. Stat. § 5524(2)) (Pennsylvania two-year

statute of limitations for personal injury actions); Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009)

(§ 1983 action); Napier v. Thirty or More Unidentified Fed Agents, Emps. or Officers, 855 F.2d

1080, 1088 n.3 (3d Cir. 1988) (Bivens action). Thus, the limitations period applicable to

Komafel's § 1983 claim is two years. As the car accident occurred in 1992 and there is no

allegation that any action taken by any Defendant occurred during the two-year statutory period,

the claims are untimely on the face of the Complaint.

IV.    CONCLUSION

       For the foregoing reasons, Komafel's claims are dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) because they are frivolous and malicious. The dismissal is with prejudice.

Komafel is warned that further filing of cases raising claims that have already been finally




                                                 4
adjudicated may lead to the Court imposing filing restrictions upon him. An appropriate Order

follows.




                                              5
